77.	 Your unanimous election, Sir, to the high office of President of this twenty-sixth regular session of the General Assembly is a resounding tribute to your eminent qualities as a statesman and experienced diplomat, and a source of legitimate pride for your country. Rwanda has particular reason for being pleased with that choice because of the more than friendly relations that my country maintains with Indonesia, whose noble son you are.. Indeed, there exists between our two countries a common destiny, sprung from the same source , that great "event", the African-Asian Conference, in Bandung 16 years ago, which summoned the heretofore colonized peoples to awake and forged in us a common awareness.
78.	My delegation would like at the same time to express once again its very high appreciation for the remarkable way in which your predecessor, Mr. Edvard Hambro, President of the twenty-fifth session, discharged his heavy responsibilities.
79.	Secretary-General UThant, an untiring apostle of peace, deserves a special word of recognition. For so many years, he has dedicated his best energies to counseling Member States on translating into reality the great ideals of the Charter of the United Nations. My country would be very happy to see him remain even longer at the helm of this Organization.
80.	Rwanda is also extremely happy to extend a warm welcome as members of the community of nations to the States of Bhutan, Bahrain and Qatar, whose desire for peace and co-operation are known to us all.
81.	As happens every year at this time, the entire world is again assembled in this forum to undertake a collective examination of conscience in order to weigh the successes and failures of nations' efforts to promote the progress and happiness of their peoples.
82.	The maintenance of international peace and security, the development among nations of friendly relations based upon respect for the principle of the equal rights of peoples and on their right to self-determination; the achievement of international co-operation for the solution of international problems in economic, social and other fields, and the encouragement of respect for human rights and fundamental freedoms for all are the principal objectives that have been accepted by States represented here in subscribing to the Charter of our Organization. 11 is in the light of those very objectives that their behavior should be assessed.
83.	Rwanda, for its part, will continue, as it has always done in the past, to direct its foreign policy towards the achievement of those goals, whether it be domestically, in its relations with its neighbors, or within the framework of the Organization.
84.	The lives of nations, just as the lives of individuals, have their shocks and tragedies,
85.	Thus it is that Europe, which yesterday was solely ravaged by two world wars, today has great prospects for the future, thanks to the dynamic and far-seeing diplomacy of its leaders, who desired and have succeeded in re-establishing good relations between Germany and its neighbors and who just recently laid the foundations for a solution to the problem of Berlin,
86.	However, while Europe is actively working for a reconciliation with itself in order to regain its former grandeur, the situation is totally different in Asia, where absurd wars, imposed from the outside, spread needless suffering.
87.	What scope do the war in Viet-Nam and the conflict in the Middle East leave to international peace and security? In both cases a gun is brandished in the name only of "might makes right". But strength for whoever is strong lies not in the subjugation of the weak, but in mastering one's self to avoid falling prey to the excesses to which such strength might lead. As Gandhi, that great philosopher, said, "strength does not come from physical capacity. It comes from an indomitable will" and non-violence means "putting one's whole soul against the will of the tyrant".3 It is certainly high time that all the parties to the war in Viet-Nam knew that the Viet-Namese people in particular and the world in general are impatiently waiting for the rays of the sun of peace again to emerge over that suffering area.
88.	In the Middle East, hatred piled upon hatred has hardened and lulled consciences to sleep, by setting up the law of the sword and the cannon in men's hearts. It is necessary for all the Members of the Organization to support the efforts deployed by the four great Powers and by Ambassador Jarring to achieve a negotiated agreement whereby the Arab States may recover, without any preliminary conditions the territories occupied by Israel, and Israel may possess secure and recognized boundaries. This, in the view of my delegation, is the very essence of resolution 242(1967) of the Security Council. As the philosopher Aristotle has said, an unjust victory cannot convey a just claim.
89.	I should like to turn now to the problem of the representation of China within the Organization, a subject that has aroused passionate debate for so many years in this Assembly.
90.	In the opinion of my Government, the exclusion of one quarter of humanity from an organization that aims at universality by references to all sorts of fallacious arguments is an absurd situation to which who should put an end. The People's Republic of China should be re-established in its legitimate rights and should take its seat in the Security Council as a permanent member, in conformity with Article 23 of the Charter, as well as its seat in the General Assembly.
91.	Like it, or not, the People's Republic of China, with its 750 million human beings and its area of 9,600,000 square kilometers, its economic, scientific and technical development, its diplomatic relations with countries in all the continents of the world, is a giant that must have its bit to say in the settlement of the world's problems if we wish this settlement to be permanent. No one is ignorant of the fact that States that make up this Organization have different political and social regimes, for each people chooses at a given moment of its history the ideology and the regime that it considers appropriate. Why, then, exclude the People's Republic of China from this Organization-a country created by a glorious popular revolution? The peace and security of the world will be built with the full participation of the 750 million Chinese, or they will not be built at all.
92.	Thus the Government of Rwanda is prepared to support without any reservation whatsoever any proposal which is designed in a positive way to allow the People's Republic of China to make its contribution within the framework of the United Nations to the building of the future of mankind. Furthermore, my country is convinced that the question of the representation of China is by no means a question of the admission of a new member State or of the exclusion of a Member State within the meaning of Article 18, paragraph 2, of the Charter, because the State of China is a Member of the Organization and a permanent member of the Security Council in conformity with Article 23 of the Charter.
93.	As far as the 14 million people living on Taiwan are concerned, Rwanda believes that they, too, have a natural and legitimate right to be subject solely to a Government of their free choice.
94.	I cannot leave the Asian continent without referring to the problem of Korea. As the Assembly has decided [1939th meeting] to adjourn a debate on Korea to the twenty- seventh session, I will confine myself solely to stating that my Government hopes with all its heart to see this country recover its unity. It is encouraging most actively the efforts for a rapprochement that have been made at the humanitarian level by the Red Cross organizations of the two parties in order to settle the fate of prisoners. May this contact be the forerunner of others and may it open the path to a fruitful dialog between the two Koreas, for let us not forget that it is up to the Koreans themselves in the long run to solve their own problem, free from any foreign interference, military or otherwise.
95.	If it is essential to put a halt to the suffering caused by the wars in Viet-Nam and the Middle East, to promote the reunification of Korea and to do justice to the People's Republic of China by opening to it the doors of this Organization, it is equally necessary to condemn that great shame of the twentieth century, namely colonialism and apartheid, which are rampant in southern Africa.
96.	These two scourges have repeatedly been condemned by the General Assembly. Yet, the Republic of South Africa and Portugal, the immediate authors of this hideous drama, continue to flout the decisions of the Organization.
97.	Thus, Portugal continues to deny to the populations of Angola, Mozambique and Guinea (Bissau) their right to self-determination and independence; what is worse, it is carrying on a heinous colonialist war in these Territories. Its sinister annexationist plans even cause it to become involved in acts of aggression against Senegal and the Republic of Guinea, The monstrous crimes of which Portugal is guilty every day in Africa should lead to unanimous condemnation by the international Organization and should induce the latter to render it impotent to cause harm by forcing Portugal, by all possible means, to cease deliberately shocking the universal conscience by its conduct which has already manifestly been condemned by history,
98.	In South Africa, the philosophy of racial segregation involves the South African Government in acts of bloody repression against the populations of African origin, acts designed progressively to exterminate them. Some sources advocate dialog with the racist regime of Pretoria. Of course, it is better to discuss, to negotiate, in a word to conduct a dialog, than to fight. However, a dialog presupposes the existence of at least two parties; but the authorities of Pretoria clearly do not want such a dialog, because by the principle of their racial segregation they definitely exclude their true partners in dialog, namely, the African populations of the territory who are directly concerned by the subject of such a dialog. The Government of South Africa should first agree to discuss with the Africans of that country in order to find ways and means of constructing a State that will fully guarantee the rights of the majority before seeking to lay traps for the independent African States, traps designed to sway their opinion on South Africa's policy of oppression.
99.	In Namibia the situation is equally alarming. Although this Territory is directly under the jurisdiction of the United Nations, the Government of South Africa, which has refused to withdraw from this Territory, thus defying the moral and political authority of the United Nations, continues to carry out its criminal policy of humiliation and oppression. South Africa should know that it is illegal to give orders without the right to 4o so and particularly when this is against all laws. The Government of that country should enter into immediate negotiations with the Secretary-General in order to find the best ways and means to effect, without delay, the transfer of power and sovereignty to the legitimate representatives of the people of Namibia.
100.	In Southern Rhodesia, Ian Smith and his clique hold millions of Africans under their yoke under the complaisant eyes of the United Kingdom, which, in the opinion of my Government, remains fully and directly responsible for the situation prevailing in that African Territory.
101.	The unholy alliance of Lisbon, Pretoria and Salisbury obviously constitutes a permanent danger to the peace and security of the African continent, because despite numerous appeals made by our Organization this alliance persists in its error by ignoring the Irreversible laws of history which show that any revolution of substance always triumphs in the end.
102.	My Government is equally shocked to see that certain Western Powers are deliberately violating the decisions of our Organization by continuing to supply arms to South Africa and Portugal and by failing to observe the total embargo which was proclaimed agains; Rhodesia. Such conduct weakens the authority of the United Nations and also gives encouragement to manifestly immoral causes for whose defense these arms are intended.
103.	It can be foreseen that, exacerbated by the .colonialist repression of Portugal and Ian Smith, and by the inhuman and unnatural policy of racial segregation, the African populations of South Africa, Namibia, Southern Rhodesia, Angola, Mozambique and Guinea (Bissau) will finally decide to meet violence with violence and will take it upon themselves to choose the true path of their freedom, the path of revolution, Chairman Mao Tse-tung has said:
"A revolution is not a dinner party, or writing an essay, or painting a picture, or doing embroidery; it cannot be so refined,.so leisurely and gentle, so temperate, kind, courteous, restrained and magnanimous, A revolution is an insurrection, an act of violence by which one class overthrows another.*'*
104.	As an African Government, my Government is greatly preoccupied with the tragic situation thai exists in the southern part of our continent. As a member of the world community of nations, it is equally preoccupied with the danger that hangs over our heads because of the huge Stockpiles of arms of all types which States, especially the great Powers, continue to manufacture, devoting enormous sums to their manufacture. The larger and smaller nations must become acutely aware of this dangerous situation and work more decisively for the destruction of all these stockpiles that serve less for the defense of humanity, than for its impoverishment.
105.	In truth, the imperative need for peace and security throughout the world, and for good relations between countries, also requires increased international economic cooperation, in order to achieve more genuine international social justice, because* believe me, gentlemen, hunger, illness and ignorance throughout the world are as dangerous to the happiness and the security of peoples as is the sound of the camion.
106.	Hie gap which has continued to grow between the richer and poorer countries is such that the equal right of sail peoples of the world to flourish in full measure and to enjoy the benefits of civilization has become an empty slogan today. Through science and technology, which man himself has developed, man today has pierced the mystery of the depths of the oceans and has conquered outer space. The walk on the moon, this event a legend throughout the ages for all civilizations, has now become a reality. Why is mm suddenly paralyzed when it comes to beating all records in demolishing slums in which thousands and thousands of human beings are stagnating and in providing men with a decent way of life, in other words, by offering them a chance to survive as well as a reason for living?
107.	The International Development Strategy for the Second United Nations Development Decade, adopted by Member States on 24 October 1970 [resolution 2626 (XXV)J, is a true holy writ whose precepts should be kept constantly in mind by the leaders of the world today. The following is stated in the preamble to that text:
.. the level of living of countless of millions of people ... is still pitifully low. These people are often still undernourished, uneducated, unemployed and wanting in many other basic amenities of life. While a part of the world lives in great comfort and even affluence, much of the larger part suffers from abject poverty, and in fact the disparity is continuing to widen. This lamentable situation has contributed to the aggravation of world tension."
108.	While it is encouraging to note that there is a universal awakening to the existence of this unfortunate reality, it would be unfortunate if States, particularly those which possess more material wealth than they need, were to be content with expressions of pious wishes, without having sufficient political will to commit themselves fully to the course of international co-operation.
109.	Classical law, born of the traditional structures of Western Europe, has for long accustomed us to the idea of the coexistence of States which are fully independent one of the other and whose sovereignty is limited neither at home nor abroad. Such an approach, which reflects the liberal spirit with which the Western civilization was impregnated, is now a thing of the past. The twentieth century demands that States bow to the law of our time, which is the rule of co-operation and interdependence.
110.	This cooperation, so necessary in all sectors, is even essential in the economic field, where the developing countries are, from many points of view, treated unjustly. International social justice requires that the raw materials exported by these countries receive a fair price in world markets. The continuous deterioration of the terms of trade is of particular concern to the developing countries. It has recently been aggravated by the lack of equilibrium created in the world monetary system as a result of unilateral decisions adopted by certain States, without any account being taken of the repercussions they would have on commercial relations between the developed countries and the developing countries. It is important that the world community should do everything possible to remedy the situation.
111.	Furthermore, rates of interest for capital loans on the world market should become less prohibitive in order to allow all developed and insufficiently developed countries to have access to such loans, and thus to break the vicious circle existing today, in which loans are made only to the wealthy.
112. As we were saying, in the past man has broken through the most stubborn resistance offered by the ocean depths. This adventure has also enabled him to discover other heretofore undreamt -of riches to which, in my Government's opinion, all mankind should have equal access.
113.	I should .also like to refer in this connexion to a problem of the utmost interest to my country: that of land-locked States. While Rwanda' is very pleased that the United Nations has taken cognizance of the importance of this problem, yet it deplores the fact that in this matter certain States are at times adopting practices that run completely counter to the decisions of the United Nations, It is necessary that all countries be' invited to become parties to the Convention on Transit Trade of Land-locked States, sighed at New York on 8 July 1965, and should adhere to the convention as soon as possible. My country therefore launches a pressing appeal to all States to conform to the decisions and resolutions of the United Nations on this subject.
114.	The consolidation of this world Organization, designed l guarantee the peace and security of all nations, the promotion of a peaceful spirit which will induce States to solve their problems through negotiation and dialog, renewed urgency in the struggle against colonialism in all its forms and against racial discrimination in southern Africa, renunciation of the armaments race and the re-channeling of financial resources thus released towards the tasks of civilization and peace, the creation of social well-being for all human beings without distinction as to race, sex, color or religion and the creation of conditions that enable all human beings fully to enjoy their fundamental rights-this is .the challenge that the world of today, our common heritage, as President Nixon put it so well, must meet.
115.	For its part Rwanda considers it a point of honor to state that, as a loyal partner, it can always be counted on to make a generous contribution towards the forging of a better future for humanity.




